DETAILED ACTION
Claims 1 - 20 have been presented for examination.
This office action is in response to submission of the application on 09/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 4, 9 – 11 and 16 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 2 (and similarly for claims 9 and 16), it recites “a Klinkenberg method” which reasonably encompasses any method influenced by said Klinkenberg, currently existing or created in the future.  Therefore the scope of the feature is variable (see MPEP 2173.05(b) “A claim may be rendered indefinite by reference to an object that is variable”).  The feature is interpreted for the prior art search as any method influenced in any manner by said Klinkenberg.

With regard to claim 3 (and similarly for claims 10 and 17), it recites “a Carmen-Kozeny method” which reasonably encompasses any method influenced by said Carmen and Kozeny, currently existing or created in the future.  Therefore the scope of the feature is variable (see MPEP 2173.05(b) “A claim may be rendered indefinite by reference to an object that is variable”).  The feature is interpreted for the prior art search as any method influenced in any manner by said Carmen and Kozeny.

With regard to claim 4 (and similarly for claims 11 and 18), it recites “a Beskok-Karniadakis equation or a Helmholtz equation” which reasonably encompasses any equation influenced by said Beskok and Karniadakis or by said Helmholtz, currently existing or created in the future.  Therefore the scope of the feature is variable (see MPEP 2173.05(b) “A claim may be rendered indefinite by reference to an object that is variable”).  The feature is interpreted for the prior art search as any method influenced in any manner by said Beskok and Karniadakis or by said Helmholtz.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) method, comprising: determining, for each gas component of reservoir gas, porosities including mean free paths for a range of temperatures and pressures encompassing conditions for both reservoir simulation input and the measured permeabilities; determining a characteristic pore radius for the rock using the measured permeabilities and the determined porosities; determining, using the measured permeabilities, viscosity adjustment factors for a predefined range of temperatures and pressures; and determining, using the viscosity adjustment factors, adjusted gas viscosities for the predefined range of temperatures and pressures and the measured permeabilities.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “determining” amounts to modeling actions recited at a high-level of generality.  Although the determining reasonably includes calculations and computations, there are recited at a high-level of generality and reasonably include mentally performance analytical processes.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: that the method is computer-implemented; and measuring, from a rock sample representative of rock used in a reservoir simulation, permeabilities measured at different pressures using single-component gas and bulk gas viscosity values; executing the reservoir simulator using the adjusted gas viscosities. The “computer-implemented” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “measuring” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “determining” step relies on the measured elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The “executing” amount to reciting the words “apply it” since the manner in which the adjusted gas viscosities are incorporated into the reservoir simulator is recited at a high-level of generality, and merely executing a reservoir simulator encompasses any known way of performing the executing.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “computer-implemented” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the recited “measuring” amount(s) to insignificant data gathering, and the “executing” amounts to reciting the words “apply it”.  For at least these reasons, the claim is not patent eligible.

Dependent claim 2 recite(s) the same statutory category as the parent claim(s). Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein measuring the permeabilities includes using a Klinkenberg method to measure the permeabilities (see Claim Rejections - 35 USC § 112).  For example, the “using a Klinkenberg-method” further limits the “measuring” in the parent claim in a manner which is indefinite and therefore interpreted as not meaningfully limiting the manner in which the parent “measuring” is performed.  Therefore it amounts to insignificant data gathering.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “using a Klinkenberg-method” amount(s) to insignificant data gathering.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 3 - 4 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein determining the characteristic pore radius for the rock includes using a Carmen-Kozeny (CK) equation to determine the characteristic pore radius for the rock in claim 3; and wherein determining the viscosity adjustment factors for the range of temperatures and pressures includes using one of a Beskok-Kamiadakis equation or a Helmholtz equation to determine the viscosity adjustment factors in claim 4.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “using a Carmen-Kozeny (CK) equation” and “using one of a Beskok-Kamiadakis equation or a Helmholtz equation” amounts to modeling and predicting actions recited at a high-level of generality since they are indefinite (see Claim Rejections - 35 USC § 112).  It is noted that the specific equation used is not recited, nor the manner in which said equation is used is recited.  Therefore, the limitations do not meaningfully limit the parent “determining”, and do not preclude them from being performed in the mind in combination with a piece of paper.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limtiations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 5 – 7 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: plotting graphs showing relationships among two or more of the permeabilities and viscosities in claim 5; and wherein the reservoir simulation is used in production operations of one or more of oil wells and gas wells in claim 6; and providing results of the reservoir simulation in a user interface for presentation to a user; and updating production operations based on user selections made in the user interface in claim 7.  For example, the “plotting graphs” and “providing results of the reservoir simulation in a user interface” amounts to insignificant data outputting since the manner in which the graphs are plotted or the results provided (i.e. with a generic user interface) are highly-generic.  For example, the “used in production operations” amounts to reciting the words “apply it” since the manner in which the reservoir simulation is used in production is recited at a high-level of generality, and merely using simulation results in production operations encompasses any known way of using said results.  For example, the “updating production operations based on user selections” amounts to insignificant activity since it is not explicitly linked to the reservoir simulation from the abstract idea and reasonably encompasses any user selections form the user interfaces.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “plotting graphs” and “providing results of the reservoir simulation in a user interface” amounts to insignificant data gathering, the “used in production operations” amounts to reciting the words “apply it”, and the “updating production operations based on user selections” amounts to insignificant activity. For at least these reasons, the claim(s) are not patent eligible.

Independent claim 8 recites a statutory category (i.e. a manufacture) non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: determining, for each gas component of reservoir gas, porosities including mean free paths for a range of temperatures and pressures encompassing conditions for both reservoir simulation input and the measured permeabilities; determining a characteristic pore radius for the rock using the measured permeabilities and the determined porosities; determining, using the measured permeabilities, viscosity adjustment factors for a predefined range of temperatures and pressures; and determining, using the viscosity adjustment factors, adjusted gas viscosities for the predefined range of temperatures and pressures and the measured permeabilities.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “determining” amounts to modeling actions recited at a high-level of generality.  Although the determining reasonably includes calculations and computations, there are recited at a high-level of generality and reasonably include mentally performance analytical processes.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: that the instructions are executable by a computer system to perform operations; and measuring, from a rock sample representative of rock used in a reservoir simulation, permeabilities measured at different pressures using single-component gas and bulk gas viscosity values; executing the reservoir simulator using the adjusted gas viscosities. The “computer system” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “measuring” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “determining” step relies on the measured elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The “executing” amount to reciting the words “apply it” since the manner in which the adjusted gas viscosities are incorporated into the reservoir simulator is recited at a high-level of generality, and merely executing a reservoir simulator encompasses any known way of performing the executing.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “computer system” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the recited “measuring” amount(s) to insignificant data gathering, and the “executing” amounts to reciting the words “apply it”.  For at least these reasons, the claim is not patent eligible.

Dependent claim 9 recite(s) the same statutory category as the parent claim(s). Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein measuring the permeabilities includes using a Klinkenberg method to measure the permeabilities in claim 9 (see Claim Rejections - 35 USC § 112).  For example, the “using a Klinkenberg-method” further limits the “measuring” in the parent claim in a manner which is indefinite and therefore interpreted as not meaningfully limiting the manner in which the parent “measuring” is performed.  Therefore it amounts to insignificant data gathering.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “using a Klinkenberg-method” amount(s) to insignificant data gathering.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 10 - 11 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein determining the characteristic pore radius for the rock includes using a Carmen-Kozeny (CK) equation to determine the characteristic pore radius for the rock in claim 10; and wherein determining the viscosity adjustment factors for the range of temperatures and pressures includes using one of a Beskok-Kamiadakis equation or a Helmholtz equation to determine the viscosity adjustment factors in claim 11.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “using a Carmen-Kozeny (CK) equation” and “using one of a Beskok-Kamiadakis equation or a Helmholtz equation” amounts to modeling and predicting actions recited at a high-level of generality since they are indefinite (see Claim Rejections - 35 USC § 112).  It is noted that the specific equation used is not recited, nor the manner in which said equation is used is recited.  Therefore, the limitations do not meaningfully limit the parent “determining”, and do not preclude them from being performed in the mind in combination with a piece of paper.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limtiations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 12 – 14 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: plotting graphs showing relationships among two or more of the permeabilities and viscosities in claim 12; and wherein the reservoir simulation is used in production operations of one or more of oil wells and gas wells in claim 13; and providing results of the reservoir simulation in a user interface for presentation to a user; and updating production operations based on user selections made in the user interface in claim 14.  For example, the “plotting graphs” and “providing results of the reservoir simulation in a user interface” amounts to insignificant data outputting since the manner in which the graphs are plotted or the results provided (i.e. with a generic user interface) are highly-generic.  For example, the “used in production operations” amounts to reciting the words “apply it” since the manner in which the reservoir simulation is used in production is recited at a high-level of generality, and merely using simulation results in production operations encompasses any known way of using said results.  For example, the “updating production operations based on user selections” amounts to insignificant activity since it is not explicitly linked to the reservoir simulation from the abstract idea and reasonably encompasses any user selections form the user interfaces.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “plotting graphs” and “providing results of the reservoir simulation in a user interface” amounts to insignificant data gathering, the “used in production operations” amounts to reciting the words “apply it”, and the “updating production operations based on user selections” amounts to insignificant activity. For at least these reasons, the claim(s) are not patent eligible.

Independent claim 15 recites a statutory category (i.e. a system) system, comprising: determining, for each gas component of reservoir gas, porosities including mean free paths for a range of temperatures and pressures encompassing conditions for both reservoir simulation input and the measured permeabilities; determining a characteristic pore radius for the rock using the measured permeabilities and the determined porosities; determining, using the measured permeabilities, viscosity adjustment factors for a predefined range of temperatures and pressures; and determining, using the viscosity adjustment factors, adjusted gas viscosities for the predefined range of temperatures and pressures and the measured permeabilities.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “determining” amounts to modeling actions recited at a high-level of generality.  Although the determining reasonably includes calculations and computations, there are recited at a high-level of generality and reasonably include mentally performance analytical processes.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: that the system is computer-implemented, comprising one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations; and measuring, from a rock sample representative of rock used in a reservoir simulation, permeabilities measured at different pressures using single-component gas and bulk gas viscosity values; executing the reservoir simulator using the adjusted gas viscosities. The “computer-implemented”, “processors” and “non-transitory computer-readable storage medium” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “measuring” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “determining” step relies on the measured elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The “executing” amount to reciting the words “apply it” since the manner in which the adjusted gas viscosities are incorporated into the reservoir simulator is recited at a high-level of generality, and merely executing a reservoir simulator encompasses any known way of performing the executing.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “computer-implemented”, “processors” and “non-transitory computer-readable storage medium” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the recited “measuring” amount(s) to insignificant data gathering, and the “executing” amounts to reciting the words “apply it”.  For at least these reasons, the claim is not patent eligible.

Dependent claim 16 recite(s) the same statutory category as the parent claim(s). Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein measuring the permeabilities includes using a Klinkenberg method to measure the permeabilities in claim 16 (see Claim Rejections - 35 USC § 112).  For example, the “using a Klinkenberg-method” further limits the “measuring” in the parent claim in a manner which is indefinite and therefore interpreted as not meaningfully limiting the manner in which the parent “measuring” is performed.  Therefore it amounts to insignificant data gathering.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “using a Klinkenberg-method” amount(s) to insignificant data gathering.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 17 - 18 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein determining the characteristic pore radius for the rock includes using a Carmen-Kozeny (CK) equation to determine the characteristic pore radius for the rock in claim 17; and wherein determining the viscosity adjustment factors for the range of temperatures and pressures includes using one of a Beskok-Kamiadakis equation or a Helmholtz equation to determine the viscosity adjustment factors in claim 18.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “using a Carmen-Kozeny (CK) equation” and “using one of a Beskok-Kamiadakis equation or a Helmholtz equation” amounts to modeling and predicting actions recited at a high-level of generality since they are indefinite (see Claim Rejections - 35 USC § 112).  It is noted that the specific equation used is not recited, nor the manner in which said equation is used is recited.  Therefore, the limitations do not meaningfully limit the parent “determining”, and do not preclude them from being performed in the mind in combination with a piece of paper.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limtiations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 19 – 20 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: plotting graphs showing relationships among two or more of the permeabilities and viscosities in claim 19; and wherein the reservoir simulation is used in production operations of one or more of oil wells and gas wells in claim 20.  For example, the “plotting graphs” and “providing results of the reservoir simulation in a user interface” amounts to insignificant data outputting since the manner in which the graphs are plotted or the results provided (i.e. with a generic user interface) are highly-generic.  For example, the “used in production operations” amounts to reciting the words “apply it” since the manner in which the reservoir simulation is used in production is recited at a high-level of generality, and merely using simulation results in production operations encompasses any known way of using said results.  For example, the “updating production operations based on user selections” amounts to insignificant activity since it is not explicitly linked to the reservoir simulation from the abstract idea and reasonably encompasses any user selections form the user interfaces.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “plotting graphs” and “providing results of the reservoir simulation in a user interface” amounts to insignificant data gathering, the “used in production operations” amounts to reciting the words “apply it”, and the “updating production operations based on user selections” amounts to insignificant activity. For at least these reasons, the claim(s) are not patent eligible.

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter over the prior art:
None of the prior art of record taken individually or in combination discloses the claim 1 (and similarly for claim 8 and claim 15) computer-implemented method, comprising: “measuring, from a rock sample representative of rock used in a reservoir simulation, permeabilities measured at different pressures using single-component gas and bulk gas viscosity values; determining, for each gas component of reservoir gas, porosities including mean free paths for a range of temperatures and pressures encompassing conditions for both reservoir simulation input and the measured permeabilities”, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.  More specifically, the limitation amounts to using two specific viscosity values to measure permeabilities of a rock sample, in combination with determining porosities for gas components of a single gas and based on the measured permeabilities.

Chertov et al. (WO 2014/123966) teaches performing a curve-fitting of a pressure decline test to a permeability model comprising a Klinkenberg correction, said Klinkenberg correction comprising a mean free path, and said mean free path depending on the gas viscosity.  However does not appear to explicitly disclose measuring, from a rock sample, permeabilities at different pressures using single-component gas and bulk gas viscosity values.

Sigal et al. “On the Equilibrium State of Shale Gas Reservoirs” teaches that Beskok and Karniadakis treatment only works for single component gas.  However does not appear to explicitly disclose measuring, from a rock sample, permeabilities at different pressures using single-component gas and bulk gas viscosity values.

Liu et al. “Pore-Scale Simulations of Gas Displacing Liquid in a Homogeneous Pore Network Using the Lattice Boltzmann Method” teaches using a liquid viscosity and gas viscosity to compute an average viscosity, and to compute a governing equation.  However does not appear to explicitly disclose measuring, from a rock sample, permeabilities at different pressures using single-component gas and bulk gas viscosity values.

Song et al. “Numerical investigation of gas flow rate in shale gas reservoirs with nanoporous media” teaches a viscosity of gas having multiple component.  However does not appear to explicitly disclose measuring, from a rock sample, permeabilities at different pressures using single-component gas and bulk gas viscosity values.

Li et al. “Effect of distinguishing apparent permeability on flowing gas composition, composition change and composition derivative in tight- and shale-gas reservoir” teaches distinguishing apparent permeability for different gas component as a multi-component permeability.  However does not appear to explicitly disclose measuring, from a rock sample, permeabilities at different pressures using single-component gas and bulk gas viscosity values.

Bhatia et al. “Modeling Mixture Transport at the Nanoscale: Departure from Existing Paradigms” teaches a partial viscosity as a function of an overall shear viscosity. However does not appear to explicitly disclose measuring, from a rock sample, permeabilities at different pressures using single-component gas and bulk gas viscosity values.

Pruess et al. “TOUGH2 Software Qualification” teaches iteratively solving for an equation of state comprising a various viscosity routines.  However does not appear to explicitly disclose measuring, from a rock sample, permeabilities at different pressures using single-component gas and bulk gas viscosity values.

Chai et al. “Gas transport in shale matrix coupling multilayer adsorption and pore confinement effect” teaches calculating apparent permeability using an iterative ensemble smoother algorithm to estimate various empirical parameters (not including viscosity).  However does not appear to explicitly disclose measuring, from a rock sample, permeabilities at different pressures using single-component gas and bulk gas viscosity values.

Moridis, G. “USER’S MANUAL OF THE TOUGH+ CORE CODE v1.5: A GENERAL-PURPOSE SIMULATOR OF NON-ISOTHERMAL FLOW AND TRANSPORT THROUGH POROUS AND FRACTURED MEDIA” teaches software for computing properties in gas mixtures.  However does not appear to explicitly disclose measuring, from a rock sample, permeabilities at different pressures using single-component gas and bulk gas viscosity values.

	Ramsay, T. (US 2016/0178800) teaches using a permeability test to calibrate a static earth model for fluid flow modeling.  However does not appear to explicitly disclose measuring, from a rock sample, permeabilities at different pressures using single-component gas and bulk gas viscosity values.

Wu et al. “A Model for Real Gas Transfer in Nanopores of Shale Gas Reservoirs” teaches a total gas flow model as a weighted sum of slip flow and Knudsen diffusion.  However does not appear to explicitly disclose measuring, from a rock sample, permeabilities at different pressures using single-component gas and bulk gas viscosity values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148